United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2256
                                   ___________

United States of America,             *
                                      *
           Appellee,                  * Appeal from the United States
                                      * District Court for the
      v.                              * District of Minnesota
                                      *
Jaevon Darnell Giddens, also known as *
Alexzander Darnell Carter,            * [UNPUBLISHED]
                                      *
           Appellant.                 *
                                 ___________

                             Submitted: March 13, 2001

                                  Filed: April 6, 2001
                                   ___________

Before MURPHY, LAY, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Jaevon Giddens challenges the decision of the district court1 not to reduce his
sentence for acceptance of responsibility. See U.S.S.G. § 3E1.1. We affirm.

      In October 1999, Minneapolis police officers discovered crack cocaine and
firearms in Giddens’s home while executing a search warrant. Giddens was later

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
indicted on one count of possessing crack with intent to distribute it, and one count of
possessing a firearm following a felony conviction. Giddens was released on bond, but
he violated the conditions of his release by neglecting to report to Pretrial Services, and
by smoking marijuana. He also failed to appear for a pre-trial motions hearing. Federal
authorities eventually arrested Giddens in December 1999.

        Giddens agreed to plead guilty to the firearm possession count, and to a one-
count information which charged him with jumping bail, 18 U.S.C. § 3146(a). Prior
to sentencing, the Probation Office recommended that Giddens receive a 2-level
enhancement for obstructing justice; the Office also recommended that Giddens not
receive a 2-level reduction for acceptance of responsibility. Giddens objected to the
latter recommendation, but the district court overruled the objection and declined to
reduce Giddens’s sentence. Giddens now pursues this argument on appeal.

        A district court’s decision to deny an acceptance of responsibility reduction rests
mainly upon factual and credibility determinations, so we review that court’s decision
for clear error. See United States v. Gonzalez-Rodriguez, 239 F.3d 948, 954 (8th Cir.
2001). Because the district court enhanced Giddens’s sentence for obstructing justice,
Giddens wasn’t entitled to a reduced sentence for acceptance of responsibility unless
his case was extraordinary. United States v. Honken, 184 F.3d 961, 967-73 (8th Cir.
1999). This case does not present the type of extraordinary circumstances that merit
a reduced sentence for acceptance of responsibility. Cf. id. at 972 (suggesting that a
case is not extraordinary where defendant attempted to avoid electronic monitoring and
kill a witness while on pretrial release). Giddens’s bail-jumping demonstrates a desire
to avoid facing the consequences of his criminal acts — hardly an “acceptance” of
responsibility.

      The district court did not clearly err in refusing Giddens an acceptance of
responsibility reduction, and we therefore affirm the district court’s sentence.


                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-